UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark one) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2012 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-13796 Gray Television, Inc. (Exact name of registrant as specified in its charter) Georgia 58-0285030 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 4370 Peachtree Road, NE, Atlanta, Georgia (Address of principal executive offices) (Zip code) (404) 504-9828 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero(do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock (No Par Value) Class A Common Stock (No Par Value) 51,846,418 shares outstanding as of October 30, 2012 5,753,020 shares outstanding as of October 30, 2012 INDEX GRAY TELEVISION, INC. PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed consolidated balance sheets (Unaudited) – September 30, 2012 and December 31, 2011 3 Condensed consolidated statements of operations (Unaudited) – three months and nine months ended September 30, 2012 and 2011 5 Condensed consolidated statement of stockholders' equity (Unaudited) – nine months ended September 30, 2012 6 Condensed consolidated statements of cash flows (Unaudited) – nine months ended September 30, 2012 and 2011 7 Notes to condensed consolidated financial statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1A. Risk Factors 29 Item 6. Exhibits 38 SIGNATURES 39 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements GRAY TELEVISION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands) September 30, December 31, Assets: Current assets: Cash $ $ Accounts receivable, less allowance for doubtful accounts of $2,067 and $2,314, respectively Current portion of program broadcast rights, net Deferred tax asset Prepaid and other current assets Total current assets Property and equipment, net Deferred loan costs, net Broadcast licenses Goodwill Other intangible assets, net Investment in broadcasting company Other Total assets $ $ See notes to condensed consolidated financial statements. 3 GRAY TELEVISION, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands except for share data) September 30, December 31, Liabilities and stockholders’ equity: Current liabilities: Accounts payable $ $ Employee compensation and benefits Accrued interest Other accrued expenses Federal and state income taxes Current portion of program broadcast obligations Deferred revenue Current portion of long-term debt Total current liabilities Long-term debt, less current portion Program broadcast obligations, less current portion Deferred income taxes Long-term deferred revenue Long-term accrued dividends Accrued pension costs Other Total liabilities Commitments and contingencies (Note 7) Series D perpetual preferred stock, no par value; cumulative; redeemable; designated 1,000 shares, issued and outstanding 136.45 shares and 259.21 shares, respectively ($13,645 and $25,921 aggregate liquidation value, respectively) Stockholders’ equity: Common stock, no par value; authorized 100,000,000 shares, issued 56,500,361 shares and 56,057,070 shares, respectively Class A common stock, no par value; authorized 15,000,000 shares, issued 7,331,574 shares Accumulated deficit ) ) Accumulated other comprehensive loss, net of income tax benefit ) ) Treasury stock at cost, common stock, 4,654,750 shares ) ) Treasury stock at cost, Class A common stock, 1,578,554 shares ) ) Total stockholders’ equity Total liabilities, preferred stock and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 4 GRAY TELEVISION, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands except for per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue (less agency commissions) $ Operating expenses before depreciation, amortization and loss (gain) on disposal of assets, net: Broadcast Corporate and administrative Depreciation Amortization of intangible assets 19 29 56 97 Loss (gain) on disposals of assets, net 28 ) ) ) Operating income Other income (expense): Miscellaneous income, net - - 2 3 Interest expense ) Income before income taxes Income tax expense Net income Preferred stock dividends (includes accretion of issuance cost of $479, $425, $633, and $661, respectively) Net income (loss) attributable to common stockholders $ $
